EXHIBIT 99.1 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. REPORTS RESULTS FOR 2 ● Revenue rose 2% year over year to $765 million, and OIBDAN1 was up 4% to $203 million, excluding foreign exchange and divestitures ● Americas revenue grew 5% and OIBDAN increased 3%, excluding foreign exchange ● International revenue was flat and OIBDAN grew 8%, excluding foreign exchange and divestitures San Antonio, August 1, 2013…Clear Channel Outdoor Holdings, Inc. (NYSE: CCO) today reported financial results for the second quarter ended June 30, 2013. “We delivered solid growth this quarter, with strong performance in the Americas and International’s results clearly reflecting our investments in emerging markets,” said Bob Pittman, Executive Chairman of Clear Channel Outdoor Holdings, Inc. “CEO William Eccleshare and his team are continuing to benefit from refocusing our U.S. sales force and our International resources.At the same time, we are building out our digital assets around the world to make it even easier for advertisers to create compelling campaigns that capitalize fully on the effectiveness of these new technologies and our out-of-home networks.” “We are pursuing growth opportunities globally, working with our advertising partners to maximize the impact of their campaigns by helping them take the utmost advantage of the interactivity and immediacy of our growing base of digital displays,” said Chief Executive Officer William Eccleshare. “Financially, our U.S. business performed well in the second quarter, as did our emerging markets, and we’re making progress in Europe, where the economic environment is still challenging.We continue to drive top line results across our asset portfolio, and our close focus on expenses demonstrated the attractive operating leverage in our business this quarter.” Second Quarter 2013 Results Total revenues for the three months ended June 30, 2013 increased 2% over the same period in 2012, adjusting for the effects of foreign exchange movements1, as well as a $9 million impact from the divestiture of businesses during the third quarter of 2012.On a reported basis, revenues of $767 million for the three months ended June 30, 2013 were up 1% from the same period in 2012. ● Americas revenues rose $14 million, or 4%, on a reported basis and 5% adjusted for movements in foreign exchange rates, driven by higher occupancy and capacity on digital bulletins, higher occupancy and rate on traditional bulletins, strong growth in posters, and increased revenue at airports. ● International revenues declined $1 million, or less than 1%, after adjusting for a $9 million revenue reduction due to the divestiture of businesses during the third quarter of 2012 and a $2 million increase from movements in foreign exchange rates.Strong revenue growth in emerging markets was offset by continued pressures in certain developed markets, where economic conditions remain challenging.On a reported basis, revenues decreased $9 million, or 2%, compared to the same period of 2012. The Company’s OIBDAN1 increased 3% to $203 million in the three months ended June 30, 2013 compared to $196 million in the same period of 2012.Excluding minimal effects of movements in foreign exchange rates and a $2 million reduction due to the divestiture of businesses during the third quarter of 2012, OIBDAN rose 4% to $203 million.OIBDAN in the second quarter of 2012 reflected a favorable court ruling of $8 million and also included $8 million of operating and corporate expenses related to the Company’s strategic revenue and cost initiatives to attract additional advertising dollars to the business and improve operating efficiencies.OIBDAN for the three months ended June 30, 2012 included $10 million in expenses related to strategic revenue and cost initiatives, as well as $5 million in legal and other costs primarily related to Brazil. 1 The Company’s net income was $9 million for the three months ended June 30, 2013 compared to a net loss of $8 million in 2012 due primarily to higher operating income and lower interest expense due to debt refinancing, offset by higher income tax expense. Key Highlights The Company’s recent key highlights include: ● Launching consumer networks in the U.S., comprised of targeted portfolios of displays delivering pre-selected demographic groups supported by Traffic Audit Bureau (TAB) ratings that plug into existing advertiser models – an innovation that offers advertisers and agencies a simpler and easier buying process with enhanced audience metrics and greater exposure to the targeted audience. ● Announcing that Clear Channel Airports won a five-year contract with extension options to provide indoor digital media programs at Chicago’s O’Hare and Midway International airports, where Clear Channel has operated since 2002.The program will include approximately 400 digital displays and reach 66 million passengers annually.Clear Channel Airports was also selected by San Francisco International Airport to provide digital media and sponsorship solutions throughout its terminals, including 30 digital installations that will reach more than 10 million passengers annually. ● As part of Clear Channel Outdoor’s sponsorship of the Cannes Lions International Festival of Creativity, creating the world’s first hand-painted micrography billboard made entirely of tweets which were sent to #Canvas or @CCOutdoor, delivering a reach of more than 10 million impressions over four days. ● Highlighting the immediacy and flexibility of the Americas digital out-of-home network, beginning on July 4,2013, 1,000 digital billboards across the U.S. displayed the lyrics of “The Star Spangled Banner” linked to the #united4th campaign, which was also promoted on more than 200 Clear Channel radio stations and on iHeartRadio. ● Creating a mobile-controlled, personalized, geo-specific campaign across five European countries to promote the theatrical release of Universal Pictures’ Despicable Me 2.Across a network of 259 digital screens, consumers could control and personalize the on-screen creative via their mobile phones, and receive a text link back to share their personalized Minion film socially.The interactive campaign was supported by additional static and digital formats. ● Installing nine new digital billboards for a total of 1,055 across 37 U.S. markets. 2 Revenues, Operating Expenses, and OIBDAN by Segment (In thousands) Three Months Ended Six Months Ended June 30, % June 30, % Change Change Revenue1 Americas $ $ 4
